Name: Commission Regulation (EC) No 334/2000 of 14 February 2000 amending Regulation (EC) No 1547/1999 as regards the control procedures to apply to shipments of certain types of waste to Malaysia (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  trade policy;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32000R0334Commission Regulation (EC) No 334/2000 of 14 February 2000 amending Regulation (EC) No 1547/1999 as regards the control procedures to apply to shipments of certain types of waste to Malaysia (Text with EEA relevance) Official Journal L 041 , 15/02/2000 P. 0008 - 0009COMMISSION REGULATION (EC) No 334/2000of 14 February 2000amending Regulation (EC) No 1547/1999 as regards the control procedures to apply to shipments of certain types of waste to Malaysia(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on supervision and control of shipments of waste within, into and out of the European Community(1), as last amended by Commission Decision 1999/816/EC(2), and in particular Article 17(3) thereof,Whereas:(1) Malaysia made an official request on 12 November 1999 to import all categories of waste listed in Annex II to Regulation (EEC) No 259/93 either without any control procedures or under the control procedure applying to waste listed in Annex III to that Regulation.(2) In accordance with Article 17(3) of Regulation (EEC) No 259/93, that official request was notified on 17 November 1999 to the committee established pursuant to Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(3), as last amended by Commission Decision 96/350/EC(4).(3) In order to take account of Malaysia's new position, Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures under Council Regulation (EEC) No 259/93 to apply to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply(5) should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1547/1999 is amended as follows:1. In Annex A, between the text relating to Macau and that relating to Poland, the following text is inserted: "MALAYSIA1. In section GA (Metal and metal-alloy wastes in mettallic, non-dispersible form):>TABLE>2. In section GG (Other, wastes containing principally inorganic constituents, which may contain metals and organic material).>TABLE>3. All types included in section GH (Solid plastic waste).4. All types included in section GJ (Textile wastes).5. All types included in section GK (Rubber waste).6. All types included in section GM (Waste arising from agro-food industries).7. All types included in section GN (Wastes arising from tanning and fellmongery operations and leather use).8. In section GO (Other wastes containing principally organic constituents, which may contain metals and inorganic materials):>TABLE>"2. In Annex B, the text relating to Malaysia is deleted.3. In Annex D, the text relating to Malaysia is replaced by the following: "MALAYSIAAll types in Annex II except those listed in Annex A."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2000.For the CommissionPascal LAMYMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 316, 10.12.1999, p. 45.(3) OJ L 194, 25.7.1975, p. 39.(4) OJ L 135, 6.6.1996, p. 32.(5) OJ L 185, 17.7.1999, p. 1.